       Case 4:17-cv-04559-JST Document 105 Filed 05/13/19 Page 1 of 3



 1   BRYAN SCHWARTZ LAW
     BRYAN SCHWARTZ (SBN 209903)
 2   180 Grand Avenue, Suite 1380
 3   Oakland, California 94612
     Tel. (510) 444-9300
 4   Fax (510) 444-9301
     Email: bryan@bryanschwartzlaw.com
 5
     Attorneys for Plaintiff Iram Bakhtiar
 6   Individually and all others similarly situated
 7
     Mitchell F. Boomer (State Bar No. 121441)
 8   Fraser A. McAlpine (State Bar No. 248554)
     Janelle J. Sahouria (State Bar No. 253699)
 9   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
10
     San Francisco, California 94111-4615
11   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
12   E-mail: Mitchell.Boomer@jacksonlewis.com
     E-mail: Fraser.McAlpine@jacksonlewis.com
13   E-mail: Janelle.Sahouria@jacksonlewis.com
14
     Attorneys for Defendant
15   INFORMATION RESOURCES, INC.

16                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     IRAM BAKHTIAR, on behalf of herself and all      Case No. 3:17-cv-04559-JST
19   others similarly situated,

20         Plaintiff,
     vs.                                              JOINT NOTICE OF SETTLEMENT
21                                                    AND STIPULATION TO VACATE ALL
22   INFORMATION RESOURCES, INC.,                     PENDING DEADLINES; [proposed]
                                                      ORDER
23         Defendant.
                                                      The Hon. Jon S. Tigar
24
                                                      First Amended Complaint: October 13, 2017
25

26

27

28
       Case 4:17-cv-04559-JST Document 105 Filed 05/13/19 Page 2 of 3


             TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 1

 2           PLEASE TAKE NOTICE that Plaintiff Iram Bakhtiar, individually, and on behalf of

 3   others similarly situated (collectively, “Plaintiffs”) and Defendant Information Resources, Inc., by

 4   and through their respective counsel, have agreed to the material terms of a settlement of this
 5   entire action as to all parties.
 6
             The Parties respectfully request that the Court vacate all pending deadlines and hearing
 7
     dates in light of the impending Settlement, a long-form version of which they expect to execute
 8
     within the next week. The Plaintiffs intend to file a motion for preliminary approval of the class
 9

10   action settlement within 45 days.

11   Respectfully submitted,

12
     BRYAN SCHWARTZ LAW                               JACKSON LEWIS P.C.
13   /s/ Bryan Schwartz                               /s/ Fraser McAlpine
14   Bryan Schwartz                                   Mitchell F. Boomer
     Attorney for Plaintiff                           Fraser A. McAlpine
15                                                    Janelle J. Sahouria
                                                      Attorneys for Defendant
16

17

18                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

19           Pursuant to Civil Local Rule 5-1(i)(3), I attest that the concurrence in the filing of the
     Joint Statement submitted by Plaintiff Iram Bakhtiar has been obtained from the other signatories
20   therein.
21

22   Dated: May 13, 2019                                          /s/ Bryan Schwartz
                                                                      Bryan Schwartz
23

24

25

26

27

28

                                                      1
       Case 4:17-cv-04559-JST Document 105 Filed 05/13/19 Page 3 of 3


                                               [proposed] ORDER
 1

 2

 3          Pursuant to the stipulation of the parties concerning the impending settlement, it is SO

 4   ORDERED. All deadlines concerning this case are vacated, with the expectation of a preliminary
 5   approval motion concerning a class settlement within 45 days of the date of this Order.
 6

 7
            DATE: ________________                               ___________________________
 8                                                               Hon. Jon S. Tigar
                                                                 United States District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
